— Proceeding initiated in this court pursuant to section 298 of the Executive Law to review a determination of the State Division of Human Rights, dated May 31, 1983, which dismissed petitioner’s complaint of an unlawful discriminatory practice based on sex.
The record reveals that the determination of the State Division of Human Rights, made after a hearing, is supported by substantial evidence and is not arbitrary or capricious. Accordingly, the determination must be confirmed (see Matter of Campchero v General Elec. Broadcasting, 88 AD2d 747).
Determination confirmed, and petition dismissed, without costs. Kane, J. P., Main, Casey and Weiss, JJ., concur.